Citation Nr: 0947657	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, and residuals to include amputation of the left leg, 
secondary to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1969. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
issued by the RO, which in pertinent part denied the Veteran 
service connection for diabetes.

In September 2008, the Board denied the Veteran's claim for 
service connection for diabetes.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claim (Court).  In May 2009, the Court granted a Joint Motion 
to vacate the September 2008 decision and to remand the 
matter for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2009 Joint Motion, the parties agreed that in the 
September 2008 decision, the Board failed to give adequate 
reasons and bases to support its decision.  Specifically the 
parties agreed that the Board failed to adequately explain 
its decision that the duty to assist the Veteran was met.  In 
this regard, the parties noted that the Board determined that 
all pertinent development had been undertaken and all 
available evidence had been obtained without explaining why 
certain procedural steps for verifying herbicide exposure had 
been omitted.  

The Board is aware that the Veteran is currently diagnosed 
with diabetes.  Also uncontested is the Veteran's service in 
Korea from June 8, 1967 to July 2, 1968.  The Veteran 
contends that he was exposed to herbicides (Agent Orange) 
during his service in Korea.

In this regard, the Board observes that VA regulations 
provide that if a veteran was exposed to an herbicide agent 
during active military, naval, or air service and has one of 
the diseases listed, including type II diabetes mellitus, 
service connection may be granted on a presumptive basis for 
the diseases subject to the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d).  38 C.F.R. § 3.309(e)

According to the Adjudication Procedure Manual M21-1R (M21-
1R), Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, 
exposure to herbicides will be conceded if a veteran alleges 
service along the DMZ in Korea and was assigned to one of the 
noted units between April 1968 and July 1969.  In the 
September 2008 decision, the Board found that the Veteran was 
not assigned to one of the qualifying units.  However, the 
M21-1R also provides certain procedures for verifying 
herbicide exposure in locations other than the DMZ if such 
exposure is alleged by the Veteran.  The parties agreed that 
such procedures were not properly followed in verifying this 
Veteran's alleged herbicide exposure. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claim.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain approximate dates, location 
and nature of the alleged herbicide 
exposure.  All attempts to procure this 
information should be documented in the 
file.  

3.  Then the AMC/RO should furnish a 
detailed description of the Veteran's 
alleged exposure to C&P service via email 
at: VAVBAWAS/CO/211/AGENTORANGE, with a 
request to review the Department of 
Defense's (DoD's) inventory of herbicide 
operations to determine whether 
herbicides were used as alleged.  

4.  If C&P Service's review cannot 
confirm that herbicides were used as 
alleged, then the AMC/RO should furnish a 
detailed description of the Veteran's 
alleged exposure to Joint Services 
Research Record Center (JSRRC) for 
verification of exposure to herbicides.

If the Veteran has not provided 
sufficient information to permit a search 
by JSRRC, then the JSRRC coordinator must 
make a formal finding that sufficient 
information required to verify herbicide 
exposure does not exist.

All efforts in verifying herbicide 
exposure, whether successful or 
unsuccessful, should be documented in the 
file.

5. After completion of all indicated 
development, the Veteran's claim of 
service connection for claimed diabetes 
mellitus, type II, and residuals to 
include amputation of the left leg, 
secondary to herbicide exposure should be 
readjudicated in light of all the 
evidence of record.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


